Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
Although the majority opinion indicates that the amendment to Section 613 of the Real Estate Tax Sale Law, Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §5860.613, was not in effect at the time of the tax sale in question or at the time of the trial courts order, the majority, nevertheless, gives full force and effect to that amendment. I believe this to be error because it is my opinion that the trial court was limited to a decision *359which either confirmed or disapproved of the sale and if the sale was disapproved, the trial court was then required to fix the minimum price below which the property could not be sold.
I, accordingly, would reverse the trial court and remand for further proceedings.